FILED
                            NOT FOR PUBLICATION                               SEP 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DOUGLAS J. DIBIASI,                              No. 12-35583

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00276-LRS

  v.
                                                 MEMORANDUM*
STARBUCKS CORPORATION; et al.,

              Defendants - Appellees,

  And

SPOKANE COUNTY WASHINGTON; et
al.,

              Defendants.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                      Argued and Submitted August 25, 2014
                               Seattle, Washington

Before: NOONAN, HAWKINS, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Douglas DiBiasi (“DiBiasi”) appeals the amount of the district court’s award

of attorney’s fees and expenses to Starbucks Corp. (“Starbucks”), Leslie Ruff

(“Ruff”), and Heidi Parr (“Parr”) (collectively, “Appellees”). The facts are known

to the parties and will not be repeated here. We have jurisdiction under 28 U.S.C.

§ 1291 and affirm.

      We review for abuse of discretion a grant of attorney’s fees, and we review

de novo any statutory interpretation. Fabbrini v. City of Dunsmuir, 631 F.3d 1299,

1302 (9th Cir. 2011). We conclude that the district court did not abuse its

discretion in awarding $156,797.62 in attorney’s fees and $18,319.79 in costs

under Washington State’s anti-SLAPP statute, Wash. Rev. Code § 4.24.510, and

under 42 U.S.C. § 1988(b). Appellees did not unnecessarily prolong the litigation

because they repeatedly sought to dismiss the case on the theory that they were

immune from suit under Wash. Rev. Code § 4.24.510. Further, we conclude that

this defense was not a pure question of law. Under the circumstances of this case,

in order to establish the defense it was necessary for Appellees to conduct

discovery and then move for summary judgment to obtain a ruling that Appellees’

report to the police was made in good faith and was of the type that was

“reasonably of concern to that agency.” See Wash. Rev. Code § 4.24.510. Thus,




                                         2
we conclude that the district court properly exercised its discretion in awarding

attorney’s fees and costs.

      We also conclude that the district court properly determined that Appellees’

itemization of fees and costs adequately documented their recoverable fees and

expenses. The district court relied upon the declaration from Appellees’ counsel,

and awarded those reasonable fees and costs necessary to establish the immunity

defense and to defend Parr against 42 U.S.C. § 1983 claims. In so doing, the

district court did not abuse its discretion.

      AFFIRMED.




                                               3